Citation Nr: 0400290	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  96-44 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher rating for lumbosacral strain, 
rated zero percent disabling from October 19, 1994, to 
February 9, 2000, and 20 percent disabling as of February 10, 
2000. 

3.  Entitlement to an increased rating for service-connected 
postoperative residuals of an exostectomy and osteotomy of 
the right fifth metatarsal (right foot disability), currently 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo
INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 and subsequent rating 
decisions from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  A July 1996 rating 
decision granted an increased rating of 10 percent for the 
veteran's service-connected right foot disability.  A 
February 2001 rating decision granted an increased rating of 
20 percent for the veteran's service-connected lumbosacral 
strain from February 10, 2000.  The veteran continues to 
appeal for higher ratings for these disabilities.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has stated that she was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The present claim for PTSD involves no contention that 
military combat stressors occurred, but does involves 
contentions of sexual harassment.  Such a claim is similar to 
allegations of sexual or personal assault, in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  

The RO has obtained the veteran's personnel/administrative 
records.  The RO attempted to obtain records of a reprimand 
given to the serviceman who allegedly sexually harassed the 
veteran from the U. S. Army Crime Records Center and 
Inspector General of the Army Post where the alleged sexual 
harassment occurred, but were unsuccessful.  The RO attempted 
to obtain records for the Army Post Equal Employment 
Opportunity Commission (EEOC), however, there is no response 
from this department.  The RO should make another attempt to 
obtain these records.  

The Board notes that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on sexual harassment.  The Board also notes that during the 
period she was being sexually harassed, the veteran stated 
that she contacted her congressman regarding the situation.  
The veteran should also be informed that evidence from any of 
the above-mentioned sources would be helpful in deciding this 
claim.  

The examinations of record are inadequate to determine the 
effect of the veteran's service-connected lumbosacral strain 
on her functioning.  Therefore, another VA orthopedic 
examination is needed prior to adjudication of his claim for 
a higher rating for this disability.  38 U.S.C.A. § 5103A(d) 
(West 2002).  The examination must address the applicable 
rating criteria in relation to his symptoms, to include the 
effect of pain upon function.  Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).

Further, with regard to the lumbosacral strain claim, the 
regulations for the evaluation of this condition were 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
diagnostic codes 5235 to 5243.  A review of the record 
reveals that the RO has not considered these revised 
regulations in the evaluation of the veteran's lumbosacral 
strain.  Due process requires that the RO consider these 
regulations prior to appellate consideration of the veteran's 
claim.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
she should inform the RO she desires to 
waive the one-year period.

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for a 
psychiatric disorder, lumbosacral strain 
or right foot disability which are not 
currently of record.

3.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  The RO should request a search of any 
sexual harassment claims pertaining to 
the veteran on file with the Fort Eustis, 
Virginia, EEOC.

5.  The RO should request that the 
veteran submit the statements from any 
confidants, such as family members, 
roommates, fellow service members, or 
clergy, who she may have discussed the 
alleged sexual harassment while in 
service.  In addition, the veteran should 
submit any correspondence that she 
submitted to or received from her 
congressman pertaining to sexual 
harassment in service.  

6.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all her 
psychiatric disabilities.  All special 
studies and tests should be undertaken.  
The examiner should be asked to integrate 
the previous psychiatric findings and 
diagnoses with the current findings to 
obtain a true picture of the veteran's 
psychiatric status.  The claims folder, 
to include a copy of the Remand, should 
be made available to and reviewed by the 
examiner.  Based on a review of the 
records contained the claims folder and 
the examination results, the examiner is 
asked answer the following questions:
a)  Does the veteran satisfy the criteria 
for a diagnosis of PTSD?

b)  If the diagnosis of PTSD is deemed 
appropriate, is there a 50 percent or 
greater possibility that the disorder had 
its onset during or is in any way 
causally related to service?

c)  If PTSD is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis, to include the supporting 
stressors.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

d)  Has the veteran developed a 
psychiatric disorder other than PTSD?  If 
so, state the diagnosis or diagnoses.

e)  If the examiner finds that the 
veteran has developed a psychiatric 
disorder other than PTSD, is there a 50 
percent or greater possibility that such 
disorder had its onset during service or 
is in any way causally related to 
service?

The rationale for each opinion expressed 
must be fully explained.

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of her lumbosacral 
strain.  All special studies and tests 
should be undertaken.  The claims folder, 
should be made available to the examiner 
prior to the examination.  The examiner 
should:

a)  provide a thorough description of any 
lumbosacral spine disorder found, 
including findings regarding the complete 
range of motion, in degrees, of his 
lumbosacral spine.  The examiner must 
render an opinion specifically 
differentiating and distinguishing 
between any residuals of the veteran's 
service-connected lumbosacral strain and 
the manifestations attributable to a 
nonservice-connected disc bulge, if 
possible.  If the examiner cannot 
distinguish or differentiate the 
residuals attributable to his service-
connected disability versus the 
nonservice-connected condition, that 
should be so stated.  If any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  

b)  note whether there is characteristic 
pain on motion, whether there is muscle 
spasm on extreme forward bending, and 
whether there is unilateral loss of 
lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits severe disability with listing 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.

c)  note whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis, and whether there is 
vertebral body fracture with loss of 50 
percent or more of the height.  The 
examiner should also comment on whether 
there is muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.

d)  render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during any 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

8.  Then, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
If the action taken is adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




